Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply filed 12/6/2021. Previous rejection of the claims are withdrawn. 
Claims 1, 4, 5, 7, 8, 9, 11-23 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or render obvious a process for quantitatively fractionating pyrolysis oil comprising adding water in an amount of 1-20 mass%, then adding solvent in the amount of 1-20 mass %, the solvent having less than 10 mass% solubility in water and an affinity for HAF, settling the mixture to allow phase separation into an organic phase and aqueous phase. 
Art of record, US 2009/0054711 to Lawrence, teaches a process for fractionating pyreolysis oil including contacting with plurality of solvents, including water and butyl acetate. Lawarence teaches separating pyrolysis oil after treating with the solvents (0039). However, Lawrence fails to teach the specific sequence of water then solvent in the ranges claimed. 
Additional art made of record, Park NPL, teaches contacting a bio oil with water followed by an organic solvent in sequence or simultaneously, but fails to teach wherein the water and solvent are added in the amount of only 1-20% but instead used e.g. 1:2 and 1:4 pyrolysis oil to water/solvent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771